Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the amended claim 1 recites that each LED housing is different from any other LED housing in the array, where each includes its own polarizing element bonded to the light emitting element, such that the housing wall is lateral to the polarizing element. Indeed, Besloten fails to teach, suggest, or motivate multiple, individually addressable, left and right polarizing Light Emitting Diode housings, each with the polarizing element bonded to the light emitting element, and disposed laterally to the housing wall. The examiner respectfully disagrees. The examiner respectfully disagrees. Nelson discloses in [0102-0105], wherein Led’s have a housing shown in fig 8b and 8c, element 835; The light transmission element which are LED’s are shown in Fig. 8b, element 830 which are within the housing of element 835 shown in both figs. 8b-8d. Also each of the housing, 835 has a polarizer, element 840 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten.
Regarding claim 1, Nelson discloses a method of manufacturing a stereoscopic display system having a matrix of first and second differently polarized light emitting housings (abstract), comprising;
providing each of the housings of the first set with a first polarizing element disposed above a first light transmission element ([0102-0105], wherein Led’s have a housing shown in fig 8b and 8c, element 835; The light transmission element which are LED’s are shown in Fig. 8b, element 830 which are within the housing of element 835 shown in both figs. 8b-8d. Also each of the housing, 835 has a polarizer, element 840 positioned on top of the LED as shown in fig. 8c, wherein element 840 is on top of element 835) ;
wherein within each of the multiple housings of the first set the first set of polarizing element is bonded to the first light transmission element ([103], that the polarizer may fitted to an LED via an adhesive layer (bonding agent); and a wall of the housing is disposed lateral to the first polarizing element (Fig 8d shows an integrated polarizer within a wall. IF the polarizer is integrated within the walls, then the walls with be lateral)
providing each of the housings of the second set with a second polarizing element disposed above a second light transmission element, wherein the first polarizing elements polarize light in a different direction from the second polarizing elements ([0102-0105], wherein Led’s have a housing shown in fig 8b and 8c, element 835; The light transmission element which are LED’s are shown in Fig. 8b, element 830 which are within the housing of element 835 shown in both figs. 8b-8d. Also each of the housing, 835 has a polarizer, element 840 positioned on top of the LED as shown in fig. 8c, wherein element 840 is on top of element 835. The examiner notes that Fig. 8d shows a first and a second polarizing elements); and
wherein within each of the multiple housings of the second set the second set of polarizing element is bonded to the first light transmission element ([103], that the polarizer may fitted to an LED via an adhesive layer (bonding agent); and a wall of the housing is disposed lateral to the first polarizing element (Fig 8d shows an integrated polarizer within a wall. IF the polarizer is integrated within the walls, then the walls with be lateral)

wherein within each of the mutple housings of the first set the first set of polarizing element is bonded to the first light transmission element ([103], that the polarizer may fitted to an LED via an adhesive layer (bonding agent).

positioning the first and second sets of polarizing light emitting housings in the matrix (abstract) such that when the matrix is viewed through glasses with corresponding polarizing lenses ([0056], wearing glasses with matching polarizing lenses; [0078], Fig. 4b), a viewer perceives an image displayed by the matrix as a three dimensional image ([0105], wherein displaying 3D content).

However, in the same field of endeavor, Besloten discloses wherein the housings of the first set each include a cavity within which is disposed the first light emitting element and the first polarizing element; wherein the housings of the second set each include a cavity within which is disposed the second light emitting element and the second polarizing element (Fig. 2, claim 7, wherein polarizer is integrated inside the housing of the light emitting element) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Nelson to disclose wherein the housing s of the first set each include a cavity within which is disposed the first light emitting element and the first polarizing element; wherein the housings of the second set each include a cavity within which is disposed the second light emitting element and the second polarizing element as taught by Besloten, to easily and cost effectively to implement (page 5, lines 8-11).
Regarding claim 6, Nelson discloses the method of claim 1, further comprising bonding a diffuser between at least one of the first light transmission elements and least one of the first polarizing elements ([0006], wherein diffuser is disposed between led and polarizer).
Regarding claim 8, Nelson discloses the method of claim 1 wherein the matrix is a checkerboard pattern ([0086], checker board alignment).
Regarding claim 9, Nelson discloses the method of claim 1 wherein the matrix comprises rows of the first set of housings alternating with rows of the second set of housings ([0095], alternating row arrangement).
Regarding claim 10, Nelson discloses the method of claim 1, wherein the step of providing at least some of the housings of the first and second sets of polarizing light emitting housings with visually distinguishable markings (Fig. 8b shows key marks. In fact, [0104], discloses a left and right polarizers fitted to a led having a facing key).
Regarding claim 11, Nelson discloses the method of claim 10, further comprising using the visually distinguishable markings to aid in placement of at least some of the housings within the matrix ([0104]).
Regarding claim 12, Nelson discloses the method of claim 1, further comprising removing members of the first set of polarizing light emitting housings from a first carrier tape, and removing members of the second set of polarizing light emitting housings from a second carrier tape, different from the first carrier tape ([0102, wherein the examiner takes official notice as it is well known that carrier tape is a supplementary product for the electronic packaging industry used to protect electronic components ).
Regarding claim 13, Nelson discloses the method of claim 1, wherein the step of positioning comprises choosing members of both the first and second sets of polarizing light emitting housings from a single carrier tape ([0102, wherein .
Claims 2-3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in view of US 20120182495 A1-Yokogawa et al (Hereinafter referred to as “Yoko”).
Regarding claim 2, Nelson discloses the method of claim 1 (see claim 1. The examiner notes that Nelson also discloses individual polarizers with individual Leds in [0007]), 
Nelson and Besloten fail to explicitly disclose in detail wherein at least one of the housings of the first set includes a third polarizing element disposed above a third light transmission element.
However, in the same field of endeavor, Yoko discloses wherein at least one of the housings of the first set includes a third polarizing element disposed above a third light transmission element (Fig 15, [0144-0145], wherein each light emitting element emits polarized light (three). It would be obvious that each light emitting element contains a polarizing element).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Nelson and Besloten to disclose wherein at least one of the housings of the first set includes a third polarizing element disposed above a third light transmission element as taught by Yoko, to improve light utilization efficiency ([0017], Yoko).
Regarding claim 3, Yoko discloses the method of claim 2, wherein the first light transmission elements transmit a first color, and the third light transmission elements transmit another color different from the first color ([0003], wherein it is possible to produce an LED that emits any wavelength that is selected from the entire visible light range).
Regarding claim 14, Nelson discloses the method of claim 1,
Nelson and Besloten fail to explicitly disclose in detail wherein different ones of the first light transmission elements are different RGBY semi-conductors.
However, in the same field of endeavor, Yoko discloses wherein different ones of the first light transmission elements are different RGBY semi-conductors ([0003], wherein any wavelength is selected from the entire visible light range).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Nelson to disclose wherein different ones of the first light transmission elements are different RGBY semi-conductors as taught by Yoko, to improve light utilization efficiency ([0017], Yoko).
Regarding claim 15, Nelson disclose the method of claim 1, 
Nelson fails to disclose in detail wherein different ones of the first light transmission elements are different RGBW semi-conductors
However, in the same field of endeavor, Yoko disclose wherein different ones of the first light transmission elements are different RGBW semi-conductors ([0003], wherein any wavelength is selected from the entire visible light range).
.
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in view of US 20100219251 A1-Decoux et al (Hereinafter referred to as “Dec”).
Regarding claim 4. Nelson discloses The method of claim 1, see claim 1 The examiner notes that Nelson also discloses individual polarizers with individual Leds in [0007]), 
Nelson and Besloten fail to explicitly disclose in detail wherein at least one of the housings of the first set includes a third polarizing element disposed above a third light transmission element, and a fourth polarizing element disposed above a fourth light transmission element.
However, in the same field of endeavor, Dec discloses wherein at least one of the housings of the first set includes a third polarizing element disposed above a third light transmission element, and a fourth polarizing element disposed above a fourth light transmission element ([0054], Fig. 6, shows 5 LEDS with 5 polarizers disposed above the Leds).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by 
Regarding claim 5, Dec the method of claim 4, wherein the first, third and fourth light transmission elements emit red light, green light, and blue light, respectively ([0061]).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in view of US 20150301253 A1-Henry.
Regarding claim 7, Nelson discloses the method of claim 1 (see claim 1), 
Nelson and Besloten fail to disclose providing at least one of the first polarizing elements with a downward facing abraded surface.
However, in the same field of endeavor, Henry discloses providing at least one of the first polarizing elements with a downward facing abraded surface (abstract, wherein an impregnated polarizer layer contains an applied light curable primer. An abrasion resistant protective composition is applied to the cured primer layer that is applied to the polarized layer).
.
Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in view of US 20050052863 A1-Kim et al (hereinafter referred to as “Kim”).
Regarding claim 16, Nelson discloses the method of claim 1, 
Nelson and Besloten fail to explicitly disclose in detail wherein at least one of the first light transmission elements is an infrared emitting semi-conductor.
However in the same field of endeavor, Kim discloses wherein at least one of the first light transmission elements is an infrared emitting semi-conductor ([0005], in the above semiconductor (light emitting diode), various wavelength such as infrared lights are manufactured).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Nelson and Besloten to disclose wherein at least one of the first light transmission elements is an infrared emitting semi-conductor as taught by Kim, to obtain a desired compatibility of LEDs on a printed circuit board ([0015], Kim).
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over US 20100231701 A1-Nelson, in view of WO 2011060511-Besloten et al (Hereinafter referred to as “Besloten, in view of US 20110182151 A1-Geyer et al (hereinafter referred to as “Geyer”).
Regarding claim 17, Nelson discloses the method of claim 1, 
Nelson and Besloten fail to explicitly disclose wherein at least one of the first light transmission elements is a quantum dot semi-conductor.
However, in the same field of endeavor, Geyer discloses wherein at least one of the first light transmission elements is a quantum dot semi-conductor ([0082], wherein leds are quantum point LEDs).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Nelson and Besloten to disclose wherein at least one of the first light transmission elements is a quantum dot semi-conductor as taught by Geyer.  One of ordinary skilled in the would have applied the known improvement of a quantum dot Led of Geyer in the same way to the LED of Nelson and the results would have been predictable because Geyer teaches that the use of a quantum dot LED converts one wavelength into another, therefore, increasing the contrast of materials ([0088], Geyer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487